Case 1:19-cv-05641-VSB Document 45-14 Filed 03/30/20 Page 1 of 9
FILED: NEW YORK COUNTY CLERK 07/01/2013                                      INDEX NO. 651089/2010
                Case
NYSCEF DOC. NO. 487    1:19-cv-05641-VSB Document 45-14 Filed 03/30/20 RECEIVED
                                                                       Page 2 ofNYSCEF:
                                                                                 9      07/01/2013
Case 1:19-cv-05641-VSB Document 45-14 Filed 03/30/20 Page 3 of 9
Case 1:19-cv-05641-VSB Document 45-14 Filed 03/30/20 Page 4 of 9
Case 1:19-cv-05641-VSB Document 45-14 Filed 03/30/20 Page 5 of 9
Case 1:19-cv-05641-VSB Document 45-14 Filed 03/30/20 Page 6 of 9
Case 1:19-cv-05641-VSB Document 45-14 Filed 03/30/20 Page 7 of 9
Case 1:19-cv-05641-VSB Document 45-14 Filed 03/30/20 Page 8 of 9
Case 1:19-cv-05641-VSB Document 45-14 Filed 03/30/20 Page 9 of 9
